Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.
             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-131

IN RE DAVID R. STEINMAN
                                                     2019 DDN 196
An Inactive Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 460646

BEFORE: Glickman and Thompson, Associate Judges, and Washington, Senior
        Judge.

                                   ORDER
                              (FILED – July 30, 2020)

       On consideration of the certified order from the state of Colorado suspending
respondent from the practice of law in that jurisdiction for six months, all stayed but
three months followed by a one-year period of probation with conditions; this court’s
February 28, 2020, order suspending respondent from the practice of law in this
jurisdiction and directing him to show cause why reciprocal discipline should not be
imposed and respondent’s lodged exhibits and response thereto wherein he states
reciprocal discipline should not be imposed; and the statement of Disciplinary
Counsel regarding reciprocal discipline, and it appearing that respondent filed his
required D.C. Bar R. XI, §14 (g) affidavit on March 2, 2020, it is

       ORDERED that David R. Steinman is hereby suspended, nunc pro tunc to
February 28, 2020, from the practice of law in the District of Columbia for a period
of six months, all but three months stayed, followed by a one-year period of
probation subject to the conditions imposed by the state of Colorado. To the extent
respondent challenges the imposition of reciprocal discipline by arguing that the
underlying findings, conclusions, and discipline imposed by the State of Colorado
were not supported, such a challenge is improper in reciprocal disciplinary
proceedings, see In re Zdravkovich, 831 A.2d 964, 969 (D.C. 2003) (“Put simply,
reciprocal discipline proceedings are not a forum to reargue the foreign discipline.”).
                                         2

Further, to the extent respondent argues against suspension, he also acknowledges
that a suspension for D.C. Bar R. 8.4(c) violation is within the range of discipline
imposed by this court; therefore, this argument does not rebut the presumption of
reciprocal discipline. Finding respondent failed to rebut the presumption that
reciprocal discipline should be imposed, we impose reciprocal discipline. See In re
Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies unless one of the
exceptions is established).




                                PER CURIAM